MEMORANDUM **
Vladimir Kirakosyan, a native and citizen of Armenia, petitions for review of the order of the Board of Immigration Appeals affirming without opinion the immigration judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the IJ’s adverse credibility finding for substantial evidence. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination because Kirakosyan testified that he was sought by the police because of his interview with an Armenian radio journalist, his “written testimonies” about military wrongdoing, and his statement that the death of a military phot was not accidental. However, Kirakosyan did not refer to any of these allegations in his asylum application. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003). In addition, contrary to Kirakosyan’s contentions, the IJ’s adverse credibility finding was sufficiently detailed. See id.
The IJ adequately analyzed Kirakosyan’s withholding of removal claim. See id. at 1255.
Finally, the BIA did not err in not separately addressing Kirakosyan’s Convention Against Torture claim in its streamlined order. See 8 C.F.R. § 1003.1(e)(4).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.